AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
Northern District of California

FE)
Lh
Wy SD

<7
sy 8
Qs

United States of America rein oe
Vv. Case No. CR-19-70965 SA o6OF ChOy ;
Arturo Ledesma 7 By,

Charging District: Southern District of Illinois
Charging District’s Case No. 18-cr-30103_NJR

 

A

Defendant

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place: 750 Missouri Avenue Courtroom No.; Duty MJ
East St. Louis, IL 62201

 

 

 

 

Date and Time: 7/18/2019 1:30 pm

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 06/27/2019 Suse a

Judge's signature

 

Susan van Keulen, United States Magistrate Judge
Printed name and title

a cc [Reset
